NUMBER 13-22-00140-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


OTTO RATLIFF,                                                              Appellant,

                                          v.

RAY BRIAN ULOTH,                                                             Appellee.


                   On appeal from the 18th District Court
                       of Somervell County, Texas.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      Appellant Otto Ratliff filed a notice of appeal regarding a final judgment rendered

against him in trial court cause number C10728 in the 18th District Court of Somervell

County, Texas. The appeal has been transferred to this Court from the Tenth Court of

Appeals in Waco, Texas, pursuant to a docket equalization order issued by the Supreme

Court of Texas. See TEX. GOV’T CODE ANN. § 73.001. Appellant has now filed a “Motion
to Transfer Original Exhibits” to this Court on grounds that several exhibits were “too large

for inclusion in the reporter’s record.” Appellant argues that “[t]he parties offered these

exhibits to support their respective contentions regarding the real property at issue,” and

asserts that this “Court cannot properly and fully consider the trial court’s decision without

examining the original exhibits.” Appellant thus requests that we direct the trial court clerk

to send certain specific oversized original exhibits to this Court.

        The Court, having fully examined and considered appellant’s motion to transfer

original exhibits, is of the opinion that the motion should be granted. See TEX. R. APP. P.

34.6(g)(2). Accordingly, we grant appellant’s motion, and we direct the trial court clerk to

forward the following oversized original exhibits to this Court:

        (1)   Plaintiff’s Exhibit 3: I.T. Addison Survey A-2;

        (2)   Plaintiff’s Exhibit 7: Google Map;

        (3)   Defendant’s Exhibit 137: Glen Rose East Quadrangle, Texas 7.5-Minute
              Series;

        (4)   Defendant’s Exhibit 137A: Glen Rose East Quadrangle, Texas, 7.5-Minute
              Series;

        (5)   Defendant’s Exhibit 138: 100 Acres Tract C.W. Thompson et ux. to Tom
              Robinson;

        (6)   Defendant’s Exhibit 139: 100 Acres Tract C.W. Thompson et ux. to Tom
              Robinson; and

        (7)   Defendant’s Exhibit 140: Brazos River Conservation and Reclamation

District.




                                              2
The trial court clerk should ensure that these exhibits are safely and securely transported

to this Court and should forward these exhibits within fifteen days from the date of this

order.

                                                              PER CURIAM

Delivered and filed on the
23rd day of September, 2022.




                                            3